The opinion of the court was delivered by
Wood, J. S. C.,
temporarily assigned. The judgment of the Law Division is affirmed, essentially for the reasons stated by Judge McGrath in his letter opinion. We recognize that the sum effect of the judgment is a holding that a newspaper may have more than one place of publication. Hunterdon County Democrat, Inc. v. Recorder Pub. Co., 117 N. J. Super. 552 (Ch. Div. 1971). The Legislature has apparently acquiesced in the holding of that ease, and absent its expression to the contrary, In re Keogh-Dwyer, 45 N. J. 117 (1965), the soundest judicial course, in our view, is case-by-ease treatment on the issue of "publication."
In any event, as Judge McGrath noted, Plainfield, being a city, may designate an official newspaper, N. J. S. A. 40:53-*1831, but in doing so is not bound by the restrictive provisions of N. J. S. A. 50:53-2. Plainfield essentially sought a declaratory judgment as to whether respondent, The Courier News, was “qualified to be designated its official newspaper * * N. J. S. A. 40:53-1. The Courier-News has many incidents of publication in Plainfield. It maintains an office and a staff of at least seven employees in the city, does a substantial part of its business there and has its greatest circulation there. Both historically and at present it is Plain-field’s newspaper and satisfies the legislative criteria of stability and continuous existence in the city. In re Bond Printing Co., Inc., 135 N. J. L. 478 (E. & A. 1947). Whether it would satisfy, in any given ease, the myriad publishing requirements mandated as to various types of official notices in N. J. S. A. Titles 40 and 40A1 should await determination when the question is raised in an appropriate case.
The judgment is affirmed.

Judge McGrath, without suggesting that his list was exhaustive, noted 37 statutes setting forth distinct and variant -publication requirements.